Exhibit 10.1 THIS AMENDMENT TO THE COFACE FACILITY AGREEMENT (this “Amendment”), dated as of February 10, 2017 (the “Effective Date”), is made by and among IRIDIUM COMMUNICATIONS INC., a Delaware corporation (the “Parent”), IRIDIUM SATELLITE LLC, a Delaware limited liability company, as borrower (the“Borrower”), THE GUARANTORS under and as defined in the COFACE Facility Agreement referred to below, and SOCIÉTÉ GÉNÉRALE as agent of the otherFinance Parties (in this capacity the “COFACE Agent”) and is made with reference to the COFACE Facility Agreement, dated as of October 4, 2010, as amended and restated as of May 2, 2014 and as further amended as of May 7, 2015, November 24, 2015, December 31, 2015, February 24, 2016 and July 18, 2016, by and among the Parent, the Borrower, the other Obligors party thereto, the Lenders party thereto, the COFACE Agent and DEUTSCHE BANK TRUST COMPANY AMERICAS as security agent and trustee for the Secured Parties (as amended, restated, supplemented, replaced or otherwise modified from time to time, the “COFACE Facility Agreement”). agreement: 1. Definitions; Interpretation 1.1Definitions Capitalised terms defined in the COFACE Facility Agreement have, unless expressly defined in this Amendment, the same meaning in this Amendment. 1.2Construction The principles of construction set out in Clause 1.2 (Construction) of the COFACE Facility Agreement will have effect as if set out in this Amendment. 2. AmendmentS (a) Effective as of the Effective Date, the table in Clause 22.1(a)(iii) of the COFACE Facility Agreement is hereby amended by changing the amount in Column 2 for the row with a date of “12/31/2017” in Column 1 to “[***]” (as follows): Column 1
